391 So.2d 305 (1980)
Robert B. TANNER, Appellant,
v.
Patricia M. TANNER, Appellee.
No. 78-2448.
District Court of Appeal of Florida, Fourth District.
December 10, 1980.
John L. O'Brien, Boca Raton, for appellant.
Paula S. Gold, of Baskin & Sears, Boca Raton, for appellee.
MOORE, Judge.
In a post-judgment dissolution proceeding, the husband appeals in order which, inter alia, found him in contempt of court and awarded his wife additional attorneys fees. We reverse in part.
The award of attorneys fees was made without any expert testimony to substantiate the claimed fee. The only testimony proffered was that of the lawyer claiming the fee. This is clearly inadequate. Mullane v. Lorenz, 372 So.2d 168 (Fla. 4th DCA 1979); Lamar v. Lamar, 323 So.2d 43 (Fla. 4th DCA 1975). Accordingly, the award of attorneys fees is hereby reversed and this cause is remanded to the trial court for a further hearing thereon.
DOWNEY and ANSTEAD, JJ., concur.